Marketkast, Incorporated 2295 S. Hiawassee Rd., Suite 414 Orlando, FL 32835 November 5, 2012 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-6010 Re:Marketkast, Incorporated Registration Statement on Form S-1 File No. 333-182856 Dear Sir or Madam: Request is hereby made for the acceleration of the effective date of the Registration Statement on Form S-1 for Marketkast, Incorporated, File No. 333-182856, to 5:00 p.m., Eastern Time, on Wednesday, November 7, 2012, or as soon as practicable thereafter. The Company acknowledges that: ● should the Commission or the staff, acting pursuant to delegated authority, declares the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Marketkast, Incorporated By: /s/ James S. Byrd Name: James S. Byrd Title: Chief Executive Officer
